Citation Nr: 1442427	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran was exposed to herbicides during service and subsequently developed diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability for injury or disease which was incurred, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and later develops diabetes mellitus, type II, the disease shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied. 38 C.F.R. § 3.309.

A veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

The Veteran currently has diabetes mellitus, type II.  This diagnosis was noted in post service treatment records dating back to 2009.  

The Veteran contends that he served as a musician in the Navy, and that he completed three tours off the coast of Vietnam providing music for various ceremonies on ships and surrounding bases.  The Veteran attributes his current diabetes mellitus, type II, to his inservice herbicide exposure, including Agent Orange, during an emergency stopover in Da Nang, Vietnam, for a grappling hook repair for his transport plane which had been unable to land on the aircraft carrier USS BON HOMME RICHARD.

The Veteran's report of separation, Form DD 214, detailed that he served in the Navy from August 1965 to August 1969, with a documented military occupational specialty of Tuba/String Bass Instrumentalist.  A transfer slip detailed that the Veteran was transferred on October 13, 1966, to the USS TICONDEROGA (CVA-14) for further transfer to Command Carrier Division 3 for temporary active duty with Duty Band 163.  A January 1967 administrative remarks document indicated that the Veteran was authorized to wear the Vietnam Service Medal and Ribbon as a result of his service while attached to the Command Carrier Division 3 from November 13, 1966 to December 18, 1966. 

A May 1968 administrative remarks document noted that the Veteran was onboard the USS YORKTOWN (CVS-10) when it crossed the Equator bound for Vietnam waters on May 28, 1968.  A July 1968 administrative remarks document indicated that the Veteran was authorized to wear the Vietnam Service Medal, with bronze star or additional bronze stars for each campaign he participated.  The document indicated that he was part of campaigns from March 14, 1968, to April 8, 1968 from May 5, 1968, to May 25, 1968, and from June 6, 1968, to June 16, 1968.  It was further noted that the Veteran was authorized to wear the Republic of Vietnam Campaign Medal, with Device having qualified by serving within the contiguous waters of Vietnam for a period of six months contributing to direct combat support to the Republic of Vietnam armed forces during such period.

In absence of any conflicting evidence, the Board finds the Veteran's contentions that his transport plane landed in Da Nang for repairs are competent and credible.  His service personnel records document that he served off the coast of the Republic of Vietnam for a significant period of time, during which he served in a position that required travel to a variety of different events and locations.  Resolving all reasonable doubt in favor of the Veteran, service connection for diabetes mellitus, type II, is warranted.


ORDER

Service connection for diabetes mellitus, type II, due to inservice herbicide exposure, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


